Title: Enclosure: William Wirt’s Notes on Membership in the Virginia House of Burgesses and the Rhode Island Stamp Act Resolves, [ca. 24 July 1815]
From: 
To: 


            ca. 24 July 1815
            On a more attentive persual, I find that the Journal of ’464 which you have, contains the names of the members who composed the house of burgesses in ’65. So that it becomes unnecessary to send you the list of members promissed in my letter. On the first day of May ’65 being the first of the session, 4 new writs of election were moved for. 1st for Chesterfield to supply the place of Richard Eppes who had died. 2nd for Amelia, to supply that of Mr Greenhill who had accepted the place of Sheriff. 3rd for Lunenburg, to supply that of Mr Clement Read, appointed coroner. and 4th for Louisa, in the room of William Johnston also appointed coroner. The tradition is that Colo. Johnston vacated his seat for the express purpose of letting in Henry to oppose the Stamp act. The first appearance of a new member on either of those writs is on the 18th May. the name of the member is not given. On monday the 20th another member appeared and then its it is added—“Ordered that Mr Ward be added to the committee of claims—and Mr Henry to the courts of justice.” Henry’s first appearance therefore was on the 18th or 20th of May. Other writs of election had been moved for after the 1st of May, and in the course of the session the new members took their seats from time to time; but no farther notice is taken of names ’till the 30th of May when there is an order that Mr Read, Mr Carrington, Mr William Taylor & Mr Robert Munford should be added to a committee This is all the information which the journal of 65 affords as to the new members.
            
            
            By the Pennsylvania Gazette of August 29. 1765—Printed by B. Franklin Postmaster, and D. Hall, It appears, that the town of Providence on the 13th of that month instructed their Delegates Deputies in General assembly to insist on this the exclusive right of the colony to tax itself, and proposed a set of resolutions, which were afterwards adopted, in substance & nearly in words, by the Assembly, as follows—(Resolutions of Rhode I. & P. P. extracted from the P. Gazette of 26. Sept. ’65)
            1. That the first adventurers, settlers of this his Majesty’s Colony and Dominion of Rhode Island and Providence plantations Plantations, brought with them and transmitted to their posterity Posterity, and all other his Majesty’s Subjects, since inhabating in this his Majesty’s Colony, all the privileges Privileges and Immunities that have at any time been held, enjoyed and possessed by the People of Great Britain
            2. That by a charter,  granted by King Charles the Second, in the 15th year of his Reign, the colony Colony aforesaid is declared intitled to all Privileges and Immunities of natural born Subjects, to all Intents and Purposes, as if they had been abiding and born within the Realm of England.
            3. That his majesty’s liege people of this Colony have enjoyed the Right of being governed by their own Assembly in the Article of Taxes and internal Police; and that the same have never been forfeited or any other  Way yielded up, but have been constantly recognized by the King & People of Great Britain.
            4. That therefore the General Assembly of this Colony have in their Representative character Capacity, the only exclusive Right to lay Taxes and Imposts upon the Inhabitants of this Colony: and that Every Attempt to vest such power Power in any person Person or persons Persons whatever other than the General Assembly aforesaid, is unconstitutional, and hath a manifest Tendency to destroy the Liberties of the People of this Colony.
            5. That his Majesty’s liege people People the Inhabitants of this Colony are not bound to yield Obedience to any Law or Ordinance designed to impose any internal Taxation whatsoever upon them other than the Laws or Ordinances of the General Assembly, aforesaid.
            6. That all the officers of in this colony appointed by the authority thereof be and they are hereby directed to proceed in the execution of their respective offices in the same manner as usual: and that this assembly will indemnify and save harmless all the said officers on account of their conduct agreable to this Resolution.
          